Case 7:19-cr-01502 Document 151 Filed on 06/17/21 in TXSD Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

McALLEN DIVISION
UNITED STATES OF AMERICA §
v. ; Criminal No. M-19-CR-1502-002
FRANCES SALINAS DE LEON ;

NOTICE OF PLEA AGREEMENT

COMES NOW the United States of America, hereinafter referred to as "the Government,"

by and through its United States Attorney for the Southern District of Texas and its Assistant

United States Attorney assigned to this matter, and would respectfully show the Court that the

Government and the Defendant have entered into the following plea agreement:

1

Defendant agrees:

a.

b.

to plead guilty to Count Five of the Third Superseding Indictment.

Pursuant to 18 U.S.C. § 3663 (a)(3), Defendant agrees and stipulates to

restitution to the following:

i. City of La Joya Economic Development Corporation arising from the
offense of conviction, such amount to be determined by the Court,

ii. City of La Joya in an amount not to exceed $22,000, as determined by
the Court, arising from relevant conduct as to Count Two,

iii. Department of Housing and Urban Development in an amount not to
exceed $23,386, as determined by the Court, arising from relevant
conduct as to Count Four, and

iv. La Joya Housing Authority Non-Profit in an amount not to exceed
$26,641, as determined by the Court, arising from relevant conduct as
to Count Four.

To forfeit to the United States an amount determined by the Court but not
to exceed $105,000.00 dollars in United States currency, which the
defendant agrees was involved in the commission of the offense to which
she is pleading guilty.

Defendant agrees to make a complete financial disclosure by truthfully
executing a sworn financial statement (OBD-500 or similar form) within 14
days. Defendant agrees to authorize the release of all financial information
requested by the United States and to take all steps necessary to pass clear
title to forfeitable assets to the United States and to fully assist in the
Case 7:19-cr-01502 Document 151 Filed on 06/17/21 in TXSD Page 2 of 3

collection of restitution and fines, including, but not limited to surrendering
title, executing warranty deeds, signing consent decrees, and signing any
other documents to effectuate the transfer of any asset.

2. The Government will recommend:

a. that the offense level decrease by 2 levels pursuant to U.S.S.G. § 3E1.1(a)
if the defendant clearly demonstrates acceptance of responsibility, and

b. that the Indictment, the Superseding Indictment, the Second Superseding
Indictment, and the remaining counts of the Third Superseding Indictment
be dismissed at the time of sentencing.

If the Defendant is not a citizen of the United States of America, a plea of guilty may result
in removal from the United States, denial of citizenship and denial of admission to the United
States in the future. Ifthe Defendant is a naturalized United States citizen, a plea of guilty may
result in denaturalization.

This document states the complete and only Plea Agreement between the United States of
America and the Defendant, and is binding only on the parties to this Agreement, and it supersedes
all prior understandings, if any, whether written or oral, and cannot be modified other than in
writing and signed by all parties or on the record in Court. No other promises or inducements

have been or will be made to the Defendant in connection with this case, nor have any promises

or threats been made in connection with this plea.
Case 7:19-cr-01502 Document 151 Filed on 06/17/21 in TXSD Page 3 of 3

ACKNOWLEDGMENTS:

| have read this agreement and carefully reviewed every part of i with my allorney, 1!

haye difficulty understanding the English language. | have had a person fluent in the Spanish

language interpret this agreement to me,

   

CD KCN ——

inas De Leon

      
   

 

Date: (oft fec2

Ipefendant

fam the Defendant’s counsel, | hay@eafelully reviewed every part of this agreement with
the Defendant. | certify that this agreement has been translated to my client by a person fluent in

the Spanish language if my client is unable to read or has difficulty understanding the English

   
  
 

language,

 

David Akos!
Counsyl fe

 

Se

 

Acting United States Auorney

Sarina Difiazza James H. Sturgis
Assistant United States Auvorney Assistjnt United States Anorney
Ma

_
f > |} fl
AY

Ff sromer

 

 

APPROVED BY:

 

 

tee
Angel Castro
Assistant United States Attorney in Charge

“
